DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5, 7-10 and 12-17 are pending: 
		Claims 1-3, 5, 7-10 and 12-17 are rejected.
		Claims 1, 9-10 and 12-17 have been amended. 
Response to Amendments
Amendments filed 08/30/2022 have been entered. Amendments to the claims overcome claim objections, §112 rejections previously set forth in non-final Office Action mailed 06/02/2022.
§103 rejections are maintained.  
Response to Arguments
Arguments filed 08/30/2022 have been entered. Arguments were fully considered. 
On pages 8-11 of Applicant’s Arguments, Applicant argues that:

According to the construction on pages 20-22 of the Office Action, the 
attachments 1282, 1292 of Huber purportedly are cover features, which attachments 1282, 1292 are modified in the Office Action by incorporating the hinge means of Goedderz so that the attachments are configured to fold. Applicant notes that neither Huber nor Goedderz provides any specific disclosure as to how the attachments 1282, 1292 of Huber would undergo the substantial reconfiguration proposed to incorporate the hinge means 28 of Goedderz as suggested in the Office Action.

Further, Applicant respectfully submits that even if the attachments of Huber were somehow modified to incorporate the hinge means of Goedderz, the resulting attachments would not be configured to be foldable or extensible so as to overlap an exposed portion of the inlet structure not covered by the filtering structure as recited in claim 13. Rather, Goedderz discloses that the vertical grate 11 and the horizontal platform 20 may be connected by a hinge means 28, but only the vertical grate 11 covers the opening of the culvert 30. The horizontal platform 20 of Goedderz is perpendicular to the vertical plate 11 and is shown extending away from the culvert 30 so that the horizontal platform 20 "functions to lift out the beaver workings" (column 2, lines 34-39) when beavers construct a dam that blocks the opening of the culvert.

Accordingly, modifying the attachments 1282, 1292 of Huber to be foldable according to the disclosure of Goedderz would result in the attachments 1282, 1292 being folded away from the inlet in front of the inlet so as to be able to lift out debris placed in front of the inlet. Applicant respectfully submits that Goedderz would not support modifying Huber so that the attachments are foldable over a portion of an inlet when other portions of Huber's dome already cover portions of the inlet.

Applicant respectfully submits that this conclusory statement does not provide any explanation for how Huber would be modified to include the purportedly well-known hinges and does not explain why adding the hinges to Huber would make Huber's drain covers easier to install and remove as suggested by the Examiner. There is no indication in either reference that hinges would ease installation or removal of Huber's drain covers.

In the present application, the Examiner is attempting to incorporate the hinge means 28 of Goedderz into Huber in isolation - ignoring the disclosure in Goedderz that the purpose of the hinge means 28 is to allow the horizontal platform 20 to be positioned to extend in front of and extending away from the opening of the culvert 30 to lift out beaver workings as discussed above. When considered as a whole, Goedderz does not support modifying Huber to include hinges so that attachments 1282, 1292 would be moved to cover an opening.
 
	This argument is not persuasive because Huber as modified by Goedderz teaches the claimed cover feature configuration. 
	In response to Applicant’s arguments that “Huber nor Goedderz provides any specific disclosure as to how the attachments 1282, 1292 of Huber would undergo the substantial reconfiguration…”, the Examiner respectfully disagrees because the teachings are found in both Huber and Goedderz. As shown in Fig. 3 of Goedderz, the vertical grate 11 is connected to the horizontal grate 20 by hinge means 28 in order to allow the culvert grate to be folded (Goedderz, see C3/L40-50); furthermore the hinge means 28 keep the vertical grate 11 and horizontal grate 20 connected to each other. The attachments 1282, 1292 of Huber are connected or coupled to a dome portion 1229 by any known method (Huber, see ¶207 and ¶224). One of ordinary skill in the art would consider a hinge means to be a suitable connecting or coupling means to connect the dome portion 1229 and attachments  1282, 1292 to each other and allow the attachments to fold towards the dome portion.    
	In response to Applicant’s arguments that “Accordingly, modifying the attachments 1282, 1292 of Huber to be foldable according to the disclosure of Goedderz would result in the attachments 1282, 1292 being folded away from the inlet in front of the inlet so as to be able to lift out debris placed in front of the inlet…”, the Examiner respectfully disagrees because the attachments 1282, 1292 of Huber are configured to fill a gap that may be created between the cover and an adjacent structure (Huber, see ¶223) and the hinge of Goedderz configure to be foldable therefore Modified Huber teaches “cover features configured to be foldable or extensible away…so as to overlap an exposed portion of the inlet structure not covered by the filtering structure when the filtering structure is positioned over the inlet structure” as required by claim 13. 
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 12 of Applicant’s arguments, Applicant argues that:
Further, according to page 9 of the Office Action, Singleton purportedly discloses a filter material over a body and over about an adapter purportedly because the fluid distributing pan 70 "is under the body of the silt guard therefore the filter material will cover the distributing pan as well)." However, as shown in Fig. 12 of Singleton, the filter 35 is received over the silt guard 10 so that the filter is supported in a position that is spaced apart from the fluid distributing pan 70. The filter 35 of Singleton does not overlap the fluid distributing pan 70. Since the combination of Huber and Goedderz does not disclose a filter material over and about a cover feature of an adapter as acknowledged on pages 8 and 9 of the Office Action, any combination of Huber, Goedderz, and Singleton also would lack at least this feature. 

Accordingly, Huber, Goedderz, and Singleton either individually or in 
combination, completely lack any showing or suggestion of a temporary silt retention assembly with a silt retention device, an adapter, and a filter material applied over and about a body of the silt retention device and at least one cover feature of the adapter, the filter material at least partially overlapping the at least one cover feature of the adapter.

	This argument is not persuasive because Huber as modified by Singleton teaches the claimed filter material configuration.
	Huber teaches that a screen, filter or the like can be placed into spaces (Huber, see ¶105, ¶111 and ¶117), both the dome portion the attachments define spaces for a screen or filter (Huber, see Fig. 12C, spaces 1204, 1208, 1284 and 1294). While Huber teaches that a screen or filter can be applied to the spaces, however Huber does not teach that said screen or filter is over and about such that the screen or filter material covers the dome portion or attachments. Singleton teaches that a filter material that is sized and shaped to fit over to overlap and cover a structure (Single, see C7/L60-67 and Fig. 6). Therefore it is obvious to modify the filter material that is applied to the dome portion and the attachments by adjusting the size and shape of said filter material as disclosed by Singleton therefore the combination of Huber and Singleton teaches a filter material applied over and about a body of the silt retention device and at least one cover feature of the adapter. 
	 One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2018/0195288) in view of Goedderz (USPN 4,713,179) and further in view of Singleton (USPN 6,416,674).
	Regarding claim 1, Huber teaches a temporary silt retention assembly (corresponds to the apparatus shown in Fig. 12C) for filtering stormwater entering an opening of a drainage structure of a stormwater drainage system (“for filtering…” is recited as an intended use), comprising: 
	a silt retention device (Fig. 12C, dome 1229; see ¶213), comprising a body (see Fig. 12C) including an upper end (Fig. 12B, top 1240; see ¶256) and a lower end (corresponds to the lower end near track 1207 shown in Fig. 12C), a series of water permeable openings (Fig. 12C, side spaces 1208; see ¶214) defined therein, and a base plate or rim (see annotated Fig. 12C) defined at the lower end (i.e. the lower end near track 1207) of the body and projecting outwardly from the lower end of the silt retention device (see annotated Fig. 12C), wherein the silt retention device is configured to seat over and substantially cover the opening of the drainage structure (corresponds to the dome 1229 sitting over drainage opening 1203D shown in Fig. 12J); 
	an adapter (see annotated Fig. 12C) formed with or coupled to the body of the silt retention device adjacent the base plate or rim thereof (see annotated Fig. 12C), the adapter including at least one cover feature (attachment 1282 shown in Fig. 12C is one cover feature and attachment 1292 shown in Fig. 12C is another cover feature) comprising a body formed from a flexible material (attachments are relatively flexible members; see ¶224) and configured to substantially covering or enclosing exposed portions of the opening of the drainage structure not covered by the silt retention device (the attachments cover lower side portions which are not covered by the dome; see Fig. 12C), the cover feature having a plurality of openings (Fig. 12C, spaces 1284; see ¶223) formed therein to enable passage of stormwater therethrough; and 
	a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111) at least partially covering at least a portion of the water permeable openings of the body of the silt retention device (the upper and lower spaces of the dome have screens; see ¶105 and ¶111) for filtering sediment from a flow of stormwater passing therethrough, 
	The term “about” is interpreted to mean “in the vicinity or near”.
Annotated Fig. 12C of Huber

    PNG
    media_image1.png
    727
    1074
    media_image1.png
    Greyscale

	Huber does not teach (1) that said adapter configured to fold from a first position adjacent the lower end of the body of the silt retention device to an extended position; and (2) that said filter material applied over (a) said body as well as over and about (b) the at least one cover feature of the adapter such that the filter material is at least partially overlapping the at least one cover feature of the adapter along a surface of the at least one cover feature.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, vertical grate 11; see C2/L34-36) is configured to fold from a first position adjacent the lower end of the body of a culvert grate to an extended position (the culvert grate is configured to fold; see C3/L43-46 and Figs. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by configuring to fold (hinge means) from a first position adjacent the lower end of the body to an extended position as disclosed by Goedderz because said configuration provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47). 
	The combination of references does not teach (2). 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (Fig. 5, body portion 22; see C6/L10-20) and over about an adapter (Fig. 12, fluid distributing pan 70; see C6/L10-12; the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over the body and applied over and about the adapter as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). The combination of references teaches the filter material is at least partially overlapping the at least one cover feature of the adapter along a surface of the at least one cover feature.
	Regarding claim 2, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the openings (Huber, i.e. spaces 1284) of the at least one cover feature of the adapter are arranged at spaced locations along the body of the at least one cover feature (Huber, see Fig. 12C).  
	Regarding claim 3, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the silt retention device (Huber, i.e. dome 1229) and the adapter (Huber, see annotated Fig. 12C) are molded together (this limitation is not given patentable weight for reasons set forth in the ¶ below) so as to define a substantially unitary structure (Huber, see annotated Fig. 12C).  
	The limitation of “are molded together” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding claim 5, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the adapter is configured to releasably couple to the base plate or rim (Huber, “the attachments…may snap or slide into place”; see ¶224).  
	Regarding claim 7, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the base plate or rim and/or the adapter are substantially square, rectangular (Huber, see Fig. 12C), circular or oval-shaped.  
	Regarding claim 8, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1.
	While Huber teaches other embodiments comprising a body that is substantially cylindrical (Huber, see Fig. 1A), the embodiment of Huber shown in Fig. 12C does not teach that said body of the silt retention device is substantially cylindrical. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the dome shown in Fig. 12C of Huber by changing said shape to a substantially cylindrical as disclosed by the embodiment shown in Fig. 1A of Huber because said modification is a mere change in shape and/or form. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	Regarding claim 9, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 1, wherein the filter material comprises a filter cover (Huber as modified by Singleton teaches a filter cover) formed from a porous filtering material (Huber, screen is inherently a porous material because it allows water to flow therethrough; see ¶105 and ¶111), the filter cover configured to cover the body and the base plate or rim of the silt retention device and the adapter of the silt retention assembly (Huber as modified by Singleton teaches a filter cover configured to cover the body and the adapter), wherein the filter cover comprises a top potion (Singleton, see Fig. 3) supported by the upper end of the body (Singleton, Fig. 5), and a body portion (Singleton, see Fig. 3) covering the body of the silt retention device.  
	Huber and Goedderz does not teach that said filter is detachable. 
	Singleton further discloses a detachable filter (Singleton, the filter material is peeled or stripped off; see C10/L23-28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber (as previously modified by Singleton) by making said filter material detachable as disclosed by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
	Regarding claim 10, Huber teaches a temporary silt retention assembly (corresponds to the apparatus shown in Fig. 12C), comprising: 
	a silt retention device (Fig. 12C, dome 1229; see ¶213), comprising a body (see Fig. 12C) having a framework structure including a series of water permeable openings (Fig. 12C, side spaces 1208; see ¶214) defined therethrough; and 
	a base plate or bottom rim (see annotated Fig. 12C) arranged about a lower portion of the body (see annotated Fig. 12C) and projecting outwardly from the lower portion of the body (see annotated Fig. 12C); 
	an adapter (see annotated Fig. 12C) formed with or coupled to the base plate or rim of the body of the silt retention device (see annotated Fig. 12C) and comprising at least one flexible cover feature (attachment 1282 shown in Fig. 12C is one cover feature and attachment 1292 shown in Fig. 12C is another cover feature), the at least one flexible cover feature having a body configured to substantially overlap and enclose exposed portions of an inlet structure not covered by the silt retention device (the attachments cover lower side portions which are not covered by the dome; see Fig. 12C) mounted thereover, the at least one cover feature having a series of openings (Fig. 12C, spaces 1284; see ¶223) defined therethrough to enable passage of stormwater through the at least one flexible cover feature and into the inlet structure; and 
	a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111) to substantially cover the openings of the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111), the filter material comprising a porous fabric, mesh, silt screen material (i.e. screen) or combination thereof configured to filter sediment configured for filtering sediment and debris from stormwater flows (screens facilitate the passage of fluid while blocking solid debris; see ¶105), wherein the silt retention device (i.e. dome 1229) supports the filter material against silt and debris collecting thereagainst and enable passage of the stormwater into the inlet structure (the dome is capable of supporting the filter material against debris and enabling passage of water).  
	The term “about” is interpreted to mean “in the vicinity or near”.
Annotated Fig. 12C of Huber

    PNG
    media_image1.png
    727
    1074
    media_image1.png
    Greyscale

	Huber does not teach (1) that said adapter is configured to fold and unfold toward and away from the base plate or bottom rim and (2) that said filter material is removable and (3) that said filter is (a) applied over the body as well as (b) overlapping the adapter and the openings of the at least one cover feature such that the adapter also supports the filter material. 
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, vertical grate 11; see C2/L34-36) is configured to fold (hinge means) and unfold toward and away from the base (the culvert grate is configured to fold; see C3/L43-46 and Figs. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by configuring said cover feature to fold (hinge means) and unfold toward and away from the base as disclosed by Goedderz because said configuration provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47).
	The combination of references does not teach (2) and (3). 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (Fig. 5, body portion 22; see C6/L10-22) and overlapping the adapter (Fig. 12, fluid distributing pan 70; see C6/L10-12; the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well); and a detachable filter (the filter material is peeled or stripped off; see C10/L23-28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over the body and overlapping the adapter as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber (as previously modified by Singleton) by making said filter material detachable as disclosed by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
	Regarding claim 12, Huber teaches a temporary silt retention assembly (corresponds to the apparatus shown in Fig. 12C) for use with a drainage system (“for use with…” is recited as an intended use), comprising: 
	a silt retention device (Fig. 12C, dome 1229; see ¶213) comprising a body (see Fig. 12C) defining a filtering structure having a plurality of openings (Fig. 12C, side spaces 1208; see ¶214) formed at spaced locations (see Fig. 12C) thereabout and configured for enabling passage of water therethrough, the body (see Fig. 12C) comprising an upper portion (Fig. 12B, top 1240; see ¶256), a lower portion (corresponds to the lower end near track 1207 shown in Fig. 12C), and
	 a base plate or rim (see annotated Fig. 12C) defined along the lower portion of the body (see annotated Fig. 12C) and projecting outwardly from the lower portion of the body (see annotated Fig. 12C); 
	an adapter (see annotated Fig. 12C) configured to mount the silt retention device on an inlet structure of the drainage system (corresponds to the dome 1229 mounted on drainage opening 1203D shown in Fig. 12J), the adapter formed from a polymeric or plastic material (the attachments formed from plastics or polymers; see ¶224) and comprising at least one flexible cover feature (attachment 1282 shown in Fig. 12C is one cover feature and attachment 1292 shown in Fig. 12C is another cover feature) extending along or about at least a portion of the base plate or rim (see annotated Fig. 12C), the flexible cover feature (attachments are relatively flexible members; see ¶224) having a body configured to overlap and substantially cover exposed portions of the inlet structure not covered by the silt retention device (the attachments cover lower side portions which are not covered by the dome; see Fig. 12C) when mounted thereover (the limitation “when mounted thereover” is a process/method limitation); 
	wherein the adapter is integrally formed with or coupled to the body of the silt retention device adjacent the base plate or rim thereof (see annotated Fig. 12C) so as to provide an extension of the filtering structure of the silt retention device; and 
	a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111), covering at least a portion of the filtering structure (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111), wherein the silt retention device a support the filter material (the dome is capable of supporting the filter material) against silt and debris collecting thereagainst while enabling passage of the water into the inlet structure. 
	The term “about” is interpreted to mean “in the vicinity or near”.


Annotated Fig. 12C of Huber

    PNG
    media_image1.png
    727
    1074
    media_image1.png
    Greyscale

	Huber does not teach (1) that said adapter is configured to fold or extend, (2) that said filter material applied over (a) the body and (b) overlapping the at least one flexible cover feature of the adapter along a surface of the at least one flexible cover feature of the adapter for filtering stormwater passing into the silt retention device such that the adapter supports the filter material.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, vertical grate 11; see C2/L34-36) is configured to fold (the culvert grate is configured to fold; see C3/L43-46 and Figs. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by configuring to fold (hinge means) as disclosed by Goedderz because said configuration provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47).
	The combination of references does not teach (2). 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (see Fig. 5) and overlapping the adapter (Fig. 12, fluid distributing pan 70; see C6/L10-12; the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over the body and overlapping the adapter as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). The combination of references teaches the filter material applied along a surface of the at least one flexible cover feature of the adapter. 
	Regarding claim 14, Huber and Goedderz teach the temporary silt retention device of claim 13, further comprising a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111), covering at least a portion of the filtering structure (the upper and lower spaces of the dome have screens; see ¶105 and ¶111), wherein the silt retention device support the filter material (the dome is capable of supporting the filter material) against silt and debris collecting thereagainst while enabling passage of the water into the inlet structure.  
	The term “about” is interpreted to mean “in the vicinity or near”.
	The combination of references does not teach that said filter material applied (a) over the body and (b) overlapping the at least one flexible cover feature of the adapter for filtering the water passing into the silt retention device such that the adapter supports the filter material. 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (Fig. 5, body portion 22; see C6/L10-20) and overlapping the adapter (Fig. 12, fluid distributing pan 70; see C6/L10-12; the distributing pan is under the body of the silt guard therefore the filter material will cover the distributing pan as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over the body and overlapping the adapter as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 15, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 14, wherein the filter material comprises a filter cover (Huber as modified by Singleton teaches a filter cover) formed from a porous filtering material (Huber, screen is inherently a porous material because it allows water to flow therethrough; see ¶105 and ¶111), the filter cover configured to cover the body and the base plate or rim of the silt retention device and the adapter of the silt retention assembly (Huber as modified by Singleton teaches a filter cover configured to cover the body and the adapter), wherein the filter cover comprises a top portion (Singleton, see Fig. 3) supported by the upper end of the body (Singleton, Fig. 5), and a body portion (Singleton, see Fig. 3) covering the body of the silt retention device (Singleton, Fig. 5).  
	The combination of Huber and Goedderz does not teach that said filter material is detachable.
	Singleton further discloses a detachable filter (Singleton, the filter material is peeled or stripped off; see C10/L23-28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber (as previously modified by Singleton) by making said filter material detachable as disclosed by Singleton because it is obvious to make parts separable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
	Regarding claim 16, Huber and Goedderz teach the temporary silt retention assembly of claim 13, further comprising a filter material (referred to as “screen” or “filter”; see ¶105 and ¶111) applied about the body of the silt retention device (the upper and lower spaces of the dome have screens or filters; see ¶105 and ¶111).  
	The term “about” is interpreted to mean “in the vicinity or near”.
	The combination of references does not teach that said filter material is over the body and the filter material comprising a first portion extending over and supported on an upper portion of the filtering structure, and a second portion extended about and covering the plurality of openings extending at least partially between the upper and lower portions of the filtering structure and terminating at a lower edge configured to overlap the base plate or rim defined along the lower portion of the body.  
	In a related field of endeavor, Singleton teaches a silt-guard apparatus for use in a detention pond (see Entire Abstract) comprising a filter material (Fig. 3, filter material 42; see C14/L20-30) over a body (see Fig. 5) and the filter material comprising a first portion (corresponds to the top portion of filter 35 shown in Fig. 12) extending over and supported on an upper portion of a filtering structure (see Fig. 12), and a second portion (corresponds to side portion of filter 35 shown in Fig. 12) extended about and covering the plurality of openings (see Fig. 12) extending at least partially between the upper and lower portions of the filtering structure (see Fig. 12) and terminating at a lower edge configured to overlap the base plate or rim defined along the lower portion of the body (see Fig. 12).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter material of Huber by changing the shape and size of the filter material such that said filter material is applied over a body and supported by a filtering structure as disclosed by Singleton because said configuration achieves the predictable result of protecting the structure (Singleton, see Fig. 12) and filtering (Singleton, see C3/L30-35) therefore one of ordinary skill in the art would have had a reasonable expectation of success of modifying said filter material. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 17, Huber, Goedderz and Singleton teach the temporary silt retention assembly of claim 10, wherein the filter material comprises a first portion (Singleton, corresponds to the top portion of filter 35 shown in Fig. 12) extending over and supported on an upper portion of the filtering structure (see Fig. 12), and a second portion (Singleton, corresponds to side portion of filter 35 shown in Fig. 12) extended about and covering the openings of the body of the silt retention device (see Fig. 12) and terminating at a lower edge configured to overlap the adapter (see Fig. 12).   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2018/0195288) in view of Goedderz (USPN 4,713,179).
	Regarding claim 13, Huber teaches a temporary silt retention assembly (corresponds to the apparatus shown in Fig. 12C) for protection of a drainage opening or inlet structure of a storm water drainage system (“for protection of…” is recited as an intended use), comprising: 
	a filtering structure (Fig. 12C, dome 1229; see ¶213) including a body having an upper portion (Fig. 12B, top 1240; see ¶256), a lower portion (corresponds to the lower portion near track 1207 shown in Fig. 12C), a plurality of openings (Fig. 12C, side spaces 1208; see ¶214) formed at spaced locations (see Fig. 12C) thereabout and extending at least partially between the upper and lower portions (see Fig. 12C), the plurality of openings configured for enabling drainage of stormwater through the body while substantially blocking passage of debris through the body (see Fig. 12C), and a base plate or rim (see annotated Fig. 12C) defined along the lower portion of the body (see annotated Fig. 12C) and projecting outwardly from the lower portion of the body (see annotated Fig. 12C); and 
	an adapter (see annotated Fig. 12C) formed from a polymeric or plastic material (plastics or polymers; see ¶224) and integrally formed with or coupled to the body of the silt retention device (see annotated Fig. 12C) substantially co-extensive with the base plate or rim (see annotated Fig. 12C) of the body of the filtering structure so as to provide an extension of the filtering structure (see annotation), the adapter comprising at least two cover features (attachment 1282 shown in Fig. 12C is one cover feature and attachment 1292 shown in Fig. 12C is another cover feature) extending along or about at least a portion of the base plate or rim (see annotated Fig. 12C), each cover feature of the at least two cover features comprising a body formed from a flexible material (attachments are relatively flexible members; see ¶224), the body of each of the cover features configured into a position projecting past the base plate or rim (see annotated Fig. 12C) so as to overlap an exposed portion of the inlet structure not covered by the filtering structure (the attachments cover lower side portions which are not covered by the dome; see Fig. 12C), when the filtering structure is positioned over the inlet structure, and having a plurality of openings formed therein to enable passage of stormwater through the at least two cover features and into the inlet structure (the limitation “when the filtering structure is positioned…” is a process/method limitation).   
Annotated Fig. 12C of Huber

    PNG
    media_image1.png
    727
    1074
    media_image1.png
    Greyscale

	Huber does not teach that said adapter is configured to be foldable or extensible away from the base plate or rim.
	In a related field of endeavor, Goedderz teaches a removable culvert grate (see Entire Abstract) comprising a cover feature (Fig. 2, vertical grate 11; see C2/L34-36) is configured to be foldable from the base (the culvert grate is configured to fold; see C3/L43-46 and Figs. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature (attachment) of Huber by configuring to be foldable (hinge means) from the base as disclosed by Goedderz because said configuration provides the benefit of conveniently folding for storage or transport (Goedderz, see C2/L45-47).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mail331ing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                      
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778